                 Case: 2:21-cv-01582 Doc #: 1-1 Filed: 04/06/21 Page: 1 of 9 PAGEID #: 4




                                            NAILAH K. BYRD
                                    CUYAHOGA COUNTY CLERK OF COURTS
                                                    1200 Ontario Street
                                                   Cleveland, Ohio 44113




                                              Court of Common Pleas


                                    New Case Electronically Filed: COMPLAINT
                                               March 8,2021 08:27


                                            By: DAVID J. KOVACH 0021117

                                               Confirmation Nbr. 2194221



  MICHAEL CHAPA                                                            CV 21 944853

           vs.
                                                                  Judge: DEBORAH M. TURNER
  SHERWOOD TRANSPORTATION INC




                                                     Pages Filed: 5




                                                                                    EXHIBIT
                                                                                             A
Electronically Filed 03/08/2021 08:27 / / CV 21 944853 / Confirmation Nbr. 2194221 / CLLMD
             Case: 2:21-cv-01582 Doc #: 1-1 Filed: 04/06/21 Page: 2 of 9 PAGEID #: 5



                                    IN THE COURT OF COMMON PLEAS
                                        CUYAHOGA COUNTY, OHIO

     MICHAEL CHAPA                                           )    CASE NO.:
     1412a Heermann Ct.                                      )
     Sheboygan, WI 53081                                     )    JUDGE:
                                                             )
                       Plaintiff,                            )
                                                             )
      v.                                                     )    COMPLAINT FOR MONEY DAMAGES
                                                             )
     SHERWOOD TRANSPORTATION, INC.                           )
     c/o BOBBY LIBSON, S.A.                                  )    (Jury Trial Demand Endorsed Hereon)
     16625 Granite Road                                      )
     Maple Heights, OH 44137                                 )
                                                             )
                      Defendant.                             )



             For his Complaint against Defendant, Sherwood Transportation, Inc. (“Sherwood”)

     Plaintiff, Michael Chapa (“Chapa”), alleges that:

              1.      Chapa is a resident of the state of Wisconsin.

             2.       Chapa is an over-the-road truck driver.

             3.       Sherwood is a Michigan corporation, which conducts business in Ohio and other

     states under the name of “Sherwood Foods Distributors.”

             4.       One of the facilities from which Sherwood conducts business in Ohio is located at

     16625 Granite Road, Maple Heights, Ohio (the “Maple Heights Facility”).

              5.      On April 16, 2019, in his role as an over-the-road truck driver, Chapa drove from

     Wisconsin to the Maple Heights Facility.

             6.       While Chapa was the premises of the Maple Height Facility, waiting for a space to

     open so that he could back his trailer to the dock before unloading it, Raymond P. Jenkins, Sr.

     (“Jenkins”), assaulted Chapa by slamming him to the ground.




Electronically Filed 03/08/2021 08:27 / / CV 21 944853 / Confirmation Nbr. 2194221 / CLLMD
                Case: 2:21-cv-01582 Doc #: 1-1 Filed: 04/06/21 Page: 3 of 9 PAGEID #: 6



                7.    When he assaulted Chapa, Jenkins was working for Sherwood, and was “on the

     clock.”

                8.    The assault was unprovoked and unjustified.

                9.    The assault caused Chapa to (a) suffer physical and emotional injuries and damage,

     including without limitation a (i) fractured finger, (ii) concussion and (iii) sprained shoulder; (b)

     incur financial obligations arising from the receipt of medical and health care services; and (c)


     suffer the loss of wages and/or other income and/or revenue.

                10.   The city of Maple Heights, Ohio charged Jenkins with assaulting Chapa, in

     violation of R.C. 2903.13.

                11.   On September 9, 2019, Jenkins and was convicted of negligently assaulting Chapa,

     in violation of R.C. 2903.14.

                12.   The September 2019 conviction was at least the third of Jenkins' career.

                13.   In United States v. Raymond P. Jenkins. Sr., United States District Court for the

     Northern District of Ohio, Case No. 1:98CR4-301, Jenkins was convicted of conspiring to

     distribute narcotics.

                14.   When he applied for employment with Sherwood, in September 2006, Jenkins

     disclosed that he had been convicted of a felony within the preceding seven years.

                15.   Jenkins gave Sherwood written authorization to investigate his felony conviction

     history.

                16.   Sherwood hired Jenkins on September 18, 2006, without investigating his felony

     conviction history.

                17.   Sherwood employed Jenkins continuously from September 2006 through at least

     April 2019.




Electronically Filed 03/08/2021 08:27 / / CV 21 944853 / Confirmation Nbr. 2194221 / CLLMD              2
             Case: 2:21-cv-01582 Doc #: 1-1 Filed: 04/06/21 Page: 4 of 9 PAGEID #: 7



              18.     On or about April 4, 2017, in State of Ohio v. Raymond P. Jenkins, Sr., Cuyahoga

     County Common Pleas Court, Case No. CR-16-611297A, Jenkins was convicted of felonious

     assault and having a weapon under disability.

              19.     The felonies for which Jenkins was convicted in Case No. CR-16-611297A

     occurred on or about October 31, 2016.

             20.      On December 29, 2020, the Cuyahoga County Common Pleas, in Michael Chapa

     v. Raymond P. Jenkins, Sr., Case No. CV-19-926750, entered judgment in favor of Chapa and

     against Jenkins in the amount of $153,640.88.


                                         COUNT ONE: Negligent Hiring


             21.      Incorporating the allegations contained in the preceding paragraphs, Chapa further

     alleges that Sherwood negligently hired Jenkins.

             22.      As a result of its negligent hiring of Jenkins, Sherwood facilitated Jenkins' assault

     of Chapa, and caused Chapa damages in excess of $25,000.


                                      COUNT TWO: Negligent Supervision


             23.      Incorporating the allegations contained in paragraphs 1-20, Chapa further alleges

     that Sherwood negligently supervised Jenkins.

             24.      As a result of its negligent supervision of Jenkins, Sherwood facilitated his assault

     of Chapa, and caused Chapa damages in excess of $25,000.




Electronically Filed 03/08/2021 08:27 / / CV 21 944853 / Confirmation Nbr. 2194221 / CLLMD               3
             Case: 2:21-cv-01582 Doc #: 1-1 Filed: 04/06/21 Page: 5 of 9 PAGEID #: 8



                                     COUNT THREE: Negligent Retention


             25.      Incorporating the allegations contained in paragraph 1-20, Chapa further alleges

     that Sherwood negligently retained Jenkins.

             26.      As a result of its negligent retention of Jenkins, Sherwood facilitated his assault of

     Chapa, and caused Chapa to be damaged in an amount in excess of $25,000.


                                       COUNT FOUR: Premises Liability


             27.      Incorporating the allegations contained in paragraphs 1-20, Chapa further alleges

     that he was a business invitee of Sherwood.

             28.      Sherwood failed to exercise reasonable care to protect Chapa from Jenkins'

     assaultive behavior.

             29.      As a result, Sherwood damaged Chapa in an amount in excess of $25,000.


                                              PRAYER FOR RELIEF


             WHEREFORE, Chapa demands that judgment be entered in his favor and against


     Sherwood in an amount in excess of $25,000 and that Sherwood be taxed with the costs of this

     case.




Electronically Filed 03/08/2021 08:27 / / CV 21 944853 / Confirmation Nbr. 2194221 / CLLMD                4
             Case: 2:21-cv-01582 Doc #: 1-1 Filed: 04/06/21 Page: 6 of 9 PAGEID #: 9



             WHEREFORE, Chap prays that this Court enter judgment in his favor and against

     Sherwood awarding him compensatory damages in excess of $25,000, and the costs of this action.


                                                                   Respectfully submitted,



                                                                   /s/ David J. Kovach_________
                                                                   DAVID J. KOVACH [0021117]
                                                                   DJKovach Law LLC
                                                                   4500 Rockside Road, Suite 420
                                                                   Telephone: (216) 978-7944
                                                                   Facsimile: (216) 920-9998
                                                                   Email: davidjkovach@outlook.com

                                                                  Attorneyfor Plaintiff



                                              JURY TRIAL DEMAND

             Pursuant to Civil Rule 38(B), Plaintiffs demand a trial by jury.



                                                                  /s/ David J. Kovach_______
                                                                  DAVID J. KOVACH [0021117]




Electronically Filed 03/08/2021 08:27 / / CV 21 944853 / Confirmation Nbr. 2194221 / CLLMD           5
             Case: 2:21-cv-01582 Doc #: 1-1 Filed: 04/06/21 Page: 7 of 9 PAGEID #: 10




                                            NAILAH K. BYRD
                                    CUYAHOGA COUNTY CLERK OF COURTS
                                                    1200 Ontario Street
                                                   Cleveland, Ohio 44113




                                              Court of Common Pleas


                                             NOTICE OF APPEARANCE
                                                March 25,2021 11:14


                                      By: BARTHOLOMEW T. FREEZE 0086980

                                               Confirmation Nbr. 2212718



  MICHAEL CHAPA                                                            CV 21 944853

           vs.
                                                                 Judge: DEBORAH M. TURNER
  SHERWOOD TRANSPORTATION INC




                                                    Pages Filed: 2




                                                                                   EXHIBIT
                                                                                          B
Electronically Filed 03/25/2021 11:14 / NOTICE / CV 21 944853 / Confirmation Nbr. 2212718 / CLDLJ
               Case: 2:21-cv-01582 Doc #: 1-1 Filed: 04/06/21 Page: 8 of 9 PAGEID #: 11



                     COMMON PLEAS COURT OF CUYAHOGA COUNTY, OHIO
                                    CIVIL DIVISION



      MICHAEL CHAPA,                                              :   No. CV-21-944853


                 Plaintiff                                            Judge Deborah M. Turner


      v.                                                              NOTICE OF APPEARANCE OF
                                                                      COUNSEL FOR SHERWOOD
      SHERWOOD TRANSPORTATION,                                :       TRANSPORTATION, INC.
      INC.,


                 Defendants                                   :



               Notice is hereby given of the appearance of Bartholomew T. Freeze and Aaron M. Jones

     of the law firm of Freund, Freeze & Arnold, LPA, Capitol Square Office Building, 65 East State

     Street,    Suite 800, Columbus, Ohio 43215-4247, as counsel for Defendant,                     Sherwood

     Transportation, Inc., in the above-captioned matter.              Please provide copies of all pleadings,

     motions, notices, and other documents to the undersigned.




                                                                        Respectfully submitted,



                                                                        /s/ Bartholomew T. Freeze
                                                                        Bartholomew T. Freeze (0086980)
                                                                        Aaron M. Jones (0096386)
                                                                        FREUND, FREEZE & ARNOLD
                                                                        Capitol Square Office Building
                                                                        65 East State Street, Suite 800
                                                                        Columbus, OH 43215
                                                                        Phone: (614) 827-7300
                                                                        Fax: (614) 827-7303
                                                                        bfreeze@ffalaw.com
                                                                        ajones@ffalaw.com
                                                                        Counselfor Sherwood Transportation,
                                                                        Inc.



Electronically Filed 03/25/2021 11:14 / NOTICE / CV 21 944853 / Confirmation Nbr. 2212718 / CLDLJ
              Case: 2:21-cv-01582 Doc #: 1-1 Filed: 04/06/21 Page: 9 of 9 PAGEID #: 12



                                          CERTIFICATE OF SERVICE

              A true and accurate copy of the foregoing was served this 25th day of March, 2021, via
     email upon the following:


      David J. Kovach (0021117)
      DJKovach Law LLC
      4500 Rockside Road, Suite 420
      T: (216) 978-7944, F: (216) 920-9998
      davidjkovach@outlook.com
         Counselfor Plaintiff



                                                                        /s/ Bartholomew T. Freeze
                                                                        Bartholomew T. Freeze (0086980)




     v




Electronically Filed 03/25/2021 11:14 / NOTICE / CV 21 944853 / Confirmation Nbr. 2212718 / CLDLJ
